COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER
Appellate Case:        Nos. 01-11-00597-CR & 01-11-00598-CR
                       Remi Chidi Nwaogu v. The State of Texas
Trial Court Case:      Nos. 1285509 & 1285510 in the 176th District Court of Harris County,
Texas

      In each appeal, appellant filed a motion to substitute counsel. See TEX. R. APP. P. 6.5.
We abated the appeals and directed the trial court to determine:

       (1) whether appellant desires to pursue his appeal; and, if so,

       (2) whether counsel, Joseph Salhab, should be allowed to withdraw; and, if so,

       (3) whether appellant has retained new counsel to file a brief and, if so, the name,
           address, telephone number, and State Bar number of retained counsel, see TEX.
           R. APP. P. 38.8(b)(4), or

       (4) whether appellant is presently indigent, in which case the trial court should
           appoint appellate counsel at no expense to appellant, see TEX. CODE CRIM.
           PROC. ANN. art. 26.04.

        A supplemental clerk’s record has been filed in this Court in each appeal in which the trial
court granted the motion to substitute counsel, found appellant not to be indigent, and determined
that retained counsel, Augustin T. Pink, will represent appellant on appeal.

        Because the trial court has complied with our abatement orders, appellant’s motion to
reinstate each appeal is granted, and the appeals are reinstated.

        The clerk’s record and the reporter’s record have been filed in this Court. Appellant’s
brief in each appeal must be filed with the Clerk of this Court on or before October 8, 2012. The
State’s brief must be filed with the Clerk of this Court 30 days after appellant’s brief is filed.

       It is so ORDERED.


Justice’s signature: /s/ Justice Laura C. Higley
         Acting individually


Date: September 5, 2012
                                                   1